Citation Nr: 1633120	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Brandon M. Selinksy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for asthma.  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In June 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

As discussed in further detail below, the Board is reopening the claim of service connection for asthma and granting service connection on de novo review.  The issue of service connection for depression, including as secondary to asthma, has been raised by the record in the June 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed January 1984 rating decision denied the Veteran service connection for asthma based on a finding that such disability existed prior to service and was not shown to be aggravated by service.  

2.  Evidence received since the January 1984 rating decision includes a private medical opinion indicating asthma was aggravated by service; relates to an unestablished fact necessary to substantiate a claim for service connection for such disability; and raises a reasonable possibility of substantiating such claim.

3.  On de novo review, the competent and probative evidence is in relative equipoise as to whether the Veteran's asthma was aggravated by service; it is not clear and unmistakable that his asthma was not aggravated by service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for asthma may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2015).

2.  Service connection for asthma is warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.


Legal Criteria

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  
38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence

A January 1984 rating decision denied the Veteran's original claim of service connection for asthma based on a finding that such disability existed prior to service and was not shown to be aggravated by service.  He did not appeal the decision, and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the January 1984 rating decision included service treatment records (STRs) which show treatment for asthma numerous times throughout service, including several hospitalizations and asthma-related physical profiles.  The file did not contain competent evidence that his asthma was related to, or aggravated by, service.  Evidence added to the claims file since the January 1984 rating decision includes two positive nexus opinions from private physicians (including one which specifically addresses the issue of aggravation), a negative nexus/aggravation opinion from a VA examiner, and hearing testimony from the Veteran and his brother.

A June 2010 letter (received by VA in July 2010) from Dr. W.S., who specializes in allergies and immunology, reads:

"[The Veteran] has had asthma since childhood.  He was inducted into the military in the fall of 1982 in spite of the fact that he had a history of asthma and gave that information to the provider.  

During his time in the Air Force he had multiple asthma attacks which I believe were brought on because of the physical activity which he was required to do while in the Air Force.  I have reviewed his records and have noted the multiple emergency room visits, hospitalizations, etc. due to asthma.  

If he had not been in the Air Force I do not believe his asthma would have been as severe as it was."  

An August 2011 addendum from Dr. W.S. indicates that he reviewed the Veteran's military records and treatment records from 1981 to 1989.

On May 2011 VA examination, the Veteran reported that he is limited by asthma; he cannot run, he can only walk one block or one to one and a half flights of stairs due to shortness of breath.  He reported breathing problems three to four times per week and that he treats his exacerbations with nebulizers or by lying down.  The examiner noted that the Veteran was seen in April 1988, May 1988, August 1996, August 1997, June 1999, and September 1999 for documented asthma exacerbations.  [The Board notes that these referenced clinical records are not associated with the file; the Board finds no reason to question the VA examiner.]  The examiner noted that the Veteran has smoked most of his life and quit three years ago; she noted a January 2002 clinical record which states that the Veteran has repeatedly been advised to completely cease smoking.  Based on examination and interview of the Veteran, as well as review of the claims file, the examiner opined that the Veteran's asthma is less likely as not (less than 50/50 probability) caused by service or permanently worsened beyond the natural progression of the disease due to his military service.  She explained that the Veteran was not exposed to toxins, never left the country, had been a smoker most of his life, and noted to have asthma requiring steroids prior to service.  "It is the natural progression of asthma to have varying courses, and it is not unusual for this to worsen over time."    

A May 2012 letter (received by VA in May 2016) from Dr. S.B. provides an opinion similar in nature to that of Dr. W.S., but also includes an opinion as to aggravation.  Dr. S.B. wrote:

"I have reviewed the service and medical records of [The Veteran].  He has a lifelong history of asthma, however his asthma became significantly worse during his service in the Air Force.  During the year that he was in the Air Force, he had at least six emergency room visits, which was out of the ordinary.  His asthma had not been nearly so severe during the years since childhood that he had suffered from asthma.  He now continues to have very difficult to treat asthma, which is leading to significant disability.

I think it is more likely than not that his service in the Air Force caused a significant and lasting exacerbation and worsening of his asthma.  

Had he not served in the Air Force, I believe his asthma would not have become as severe as it was during that year in the Air Force, and subsequently to this date."

At his June 2016 Board hearing, the Veteran testified that he was born with asthma.  He acknowledged that he may have had related problems at ages eight and 16, but could not remember them well.  He testified that he played sports during high school and did not have any problems or hospitalizations in those four years before he entered service at age 20.  He testified that during service he had six emergency room visits and three hospital visits to treat asthma; he was discharged due to bronchial asthma.  The Veteran testified that he took steroids to treat his asthma as a child, "years before" service; his representative noted that there are no clinical records of steroid use prior to service in the file.  The Veteran testified that all of his siblings had asthma as children but grew out of it, except for him.  The Veteran's brother testified that upon return from service, the Veteran's energy levels had declined and he was no longer as active as he was prior to service.  

The Board finds the correspondence from Dr. W.S. and Dr. S.B., particularly the nexus/aggravation opinions provided, to be both new and material.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) (Corroborative medical reports that are relevant, probative, and have a reasonable possibility of changing the outcome are material).  Given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim for service connection for asthma is reopened.     

Service Connection

Having reopened the claim for service connection for asthma, the Board will proceed to de novo consideration of the claim.  As noted above, service connection requires: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  As explained below, the Board finds that all three elements are satisfied, and service connection for asthma is warranted.
  
The Veteran contends that his asthma pre-existed and was aggravated by his service.  Evidence of record and the Veteran's contentions suggest that he had a diagnosis of asthma prior to service.  He reported that he had history of asthma in an October 1981 preliminary physical examination report and in a November 1981 report of medical history for enlistment purposes.  However, asthma was not noted on the enlistment report of medical examination; his nose, sinuses, and lungs and chest were noted to be normal on clinical examination.

The Veteran's STRs show treatment/hospitalization for recurrent asthma and respiratory complaints from March 1982 to June 1983.  At a July 1983 Physical Evaluation Board hearing, the Veteran testified that his asthma was then the worst it has ever been.  The medical member elicited testimony from the Veteran that he has had wheezing since age eight; the medical member stated, "That's asthma."  The Board found the Veteran physically unfit for worldwide service.  Since separation, the record reflects that the Veteran has been treated for documented asthma exacerbations in April 1988, May 1988, August 1996, August 1997, June 1999, and September 1999.  See May 2011 VA examination report.  And the record reflects that he is currently treated for asthma.  Id; see also Dr. W.S.'s June 2010 correspondence and Dr. S.B.'s May 2012 correspondence.  

As noted above, while a history of asthma was reported by the Veteran, asthma was not noted on service entrance examination.  Governing regulations and case law provide that except for disabilities noted on induction, a Veteran is presumed sound.  Consequently, the presumption of soundness as to asthma on entry in service applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also 38 C.F.R. 
§ 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).

However, the presumption of soundness is rebutted as there is clear and unmistakable evidence that asthma pre-existed the Veteran's service.  The Veteran has consistently reported a history of asthma, including on his pre-induction report of medical history; the Board finds these statements made in the course of treatment to be credible.  Notably, Dr. W.S., Dr. S.B., and the May 2011 VA physician examiner all noted that the Veteran has had asthma since childhood; a pre-service history of asthma is essentially not in dispute and evidence clearly and unmistakably establishes that asthma pre-existed the Veteran's active service.

The analysis of the Veteran's claim proceeds to consideration whether his asthma was aggravated by his service.  As symptoms of the disease were noted in service, he is entitled to a presumption that it was aggravated by service.  As noted above, this presumption may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing case law, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression.

As detailed above, the file contains conflicting competent medical opinions regarding aggravation.  The evidence is in equipoise as to whether his asthma was permanently worsened beyond the natural progression of the disease due to his military service; the evidence does not support a clear and unmistakable finding of non-aggravation.  While the Veteran's asthma may have been asymptomatic on service entrance (with only a history noted), it clearly became symptomatic during service, and the record supports there was treatment for asthma since service.  The evidence of respiratory problems in service and of persistent symptoms/pathology continuing thereafter suggests that the asthma increased in severity during service; at any rate, it is not "clear and unmistakable" evidence of non-aggravation. 

In summary, rather than showing clear and unmistakable evidence of non-aggravation in service, the record instead is at least in equipoise that his asthma increased in severity therein.  The legal presumption of aggravation is not rebutted; service connection for asthma is warranted.     


ORDER

The appeal to reopen a claim of service connection for asthma is granted, and service connection for asthma is granted on de novo review.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


